U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-27175 CHINA SXAN BIOTECH, INC. (Name of Registrant in its Charter) Nevada 95-4755369 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) Three-Kilometer Spot Along the Hayi Highway, Tieli City, Heilongjiang Province, P.R. China (Address of principal executive office) Issuer's Telephone Number: (86)-458-2386888 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company _X_ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the issuer's common stock, as ofNovember 11, 2009, was 19,919,795. Documents incorporated by reference: NONE ITEMI. FINANCIAL INFORMATION CHINA SXAN BIOTECH INC. Consolidated Balance Sheets (UNAUDITED) September 30, June 30, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Inventory Other receivables, net Advance payments, net Other current assets Total current assets Property and equipment, net Intangible assets, net – rights to use land Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable and accrued expenses $ $ Income taxes payable Due to shareholders Other taxes payable Other payables Total current liabilities Stockholders’ equity: Series A convertible preferred stock, $0.001 par value, 99,900,000 shares authorized, 7,825,525 shares issued and outstanding at September 30, 2009 and June 30, 2009 Common stock, $0.001 par value, 100,000,000 shares authorized, 19,919,795shares issued and outstanding at September 30, 2009 and June 30, 2009 Additional paid-in capital Statutory reserve Retained earnings (deficit) ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 CHINA SXAN BIOTECH INC. Consolidated Statements of Operations and Comprehensive Income (Loss)
